Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.  Specifically Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the claims.
Regarding remarks on page 4-6, applicants state regarding 35 USC 102(a)(2) rejection of claim 8-10, 12-15 “…Independent claim 8 recites, inter alia, “a transmitter that transmits a preamble in a resource starting from the starting symbol position and ending at a last symbol position in one of the one or more Slots.” In the Office Action, the Examiner contends that Fig. 16 of Yoon discloses the above- referenced limitation. See Office Action, pp. 3 and 5. However, without acquiescing to the Examiner’s position, neither YoonP1 nor YoonP2 appears to have a figure or description corresponding to Fig. 16 of Yoon. Thus, it is reasonable to conclude that YoonP1 and YoonP2 lack the description related to Fig. 16 of Yoon. In addition, the remainder of Yoon that could potentially be available as prior art remains silent with respect to “transmit[ting] a preamble in a resource ... ending at a last symbol position in one of the one or more slots,” and thus fails to disclose the above- referenced limitation of independent claim 8. Further, even assuming that Yoon would be adequately supported by its priority application, Yoon is silent regarding where transmission of the preamble ends, as has been previously explained in the reply dated November 22, 2021. Specifically, Yoon does not specify that a preamble is transmitted in a resource ending at a last symbol position in a slot. Accordingly, Yoon fails to disclose, at least, “a transmitter that transmits a preamble in a resource starting from the starting symbol position and ending at a last symbol position in one of the one or more slots,” as recited by and arranged in independent claim 8. (Emphasis added).”  However, referring to the prior art, Yoon was cited for (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including last (end) symbol, with a given preamble transmission ending at given symbol position (e.g. fig. 16, slot type C preamble ends at symbol 13).  First, while applicants state the Yoon provisionals P1/P2 does not depict fig. 16, it is noted fig. 16 was used as an example in context (‘e.g.’ meaning ‘exempli gratia’ meaning ‘for example’) and was not the only portion in the citation.  Further, it is noted the OA stated “see at least 0172, 0168 and fig. 16”, the ‘see at least’ not only referencing the listed portions, but also to portions of the document/publication as applicable and supported by priority documents (provisionals).  In this way reference may be made to other example figures of Yoon e.g. fig. 11-15 depicting different types of slots containing preamble end symbols.  Lastly, as Yoon words in (0168 “RACH resources in each RACH slot may be acquired on the basis of a combination of a RACH preamble format and a subcarrier spacing of PRACH Msg. 1. In addition, to indicate a correct RACH resource location in a slot, a network signals a start symbol index of a RACH resource”), this is supported by Yoon provisional P1/P2 at least page 27-28 “1) A relative location to an SS block of an RACH resource (or a location of a slot to SS periodicity) 2) A starting timing of an RACH resource is indicated as location of an OFDM symbol in a slot 3) A preamble format for an RACH resource (i.e., CP length or sequence length) and the number of sequence repetitions 4) Information as to how many RACH resources defined as described above are allocated in the time domain. If multiple RACH resources are allocated and the multiple RACH resources are not consecutive in the time domain, this information indicates information corresponding to each location (a relative location or an absolute location).  (Slot position, Starting OFDM symbol position for preamble, Preamble format #X, Number of sequence repetition, # of Preamble)”.  As stated in the OA, the configuration of preamble format and starting symbol among other parameters clearly defines a distinct number of symbols in a slot, with a preamble starting at a beginning (start) symbol and stopping at a ending (last) symbol, an ending symbol of the preamble may also be interpreted as “last symbol position”.  Therefore Examiner respectfully submits the prior art cited is sufficiently supported and reasonably teaches/suggests the current limitations of claim 8-10, 12-15 under broadest reasonable interpretation and a transmitter that transmits a preamble in a resource starting from the starting symbol position and ending at a last symbol position in one of the one or more slots”.
Rejections for similar independent and dependent claims are maintained accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687. The examiner can normally be reached Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Siren Wei/
Patent Examiner
Art Unit 2467